UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October , 2011 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (a state-owned public limited liability company) (Translation of Registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F þ Form 40-F ¨ [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes ¨ No þ [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date October 28, 2011 By /s/ Prakoso Imam Santoso (Signature) Prakoso Imam Santoso ActingVice President Investor Relation PRESS RELEASE TEL. 242 /PR000/COP-A0070000/2011 TELKOM RECORDED OPERATING REVENUE OF Rp53.05 TRILLION Jakarta, October 28, 2011 - Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. ("TELKOM" or the “Company”) has filed its un-audited Financial Statements for the nine month period ended September 30, 2011 with BAPEPAM-LK (the Indonesian Capital Market Supervisory Agency). As of September 30, 2011, TELKOM recorded an increase in the number of subscribers compared to the same period in 2010, whereas telephony subscribers increase 10.6% from 118.2 million to 130.7 million, consisting of cellular subscribers (Telkomsel) which increase 11.8% from 93.1 million to 104.1 million, Flexi subscribers which increase 7.9% from 16.7 million to 18.1 million and wireline subscribers which increase 2.1% from 8.3 million to 8.5 million. Broadband users recorded a significant increase of 75.1% compared to the same period in 2010 from 6.4 million to 11.2 million, consisting of Speedy customers which increase 42.7% from 1.5 million to 2.2 million, Telkomsel Flash users from 4.3 million to 5.9 million, and BlackBerry users increased 431% from 573 thousand to 3.0 million. "The total number of subscribers of Telkom Group as a whole until the third quarter of 2011 reached 132.9 million subscribers. This reflects Telkom Group’s ability to serve the needs of 58% of the population of this country for telecommunication services of information, media & edutainment (TIME) about, "said Telkom's President Director, Rinaldi Firmansyah. In line with the above subscriber growth, operating revenues in Third Quarter 2011 increased 3.4% from Rp51.3 trillion to Rp53.0 trillion compared to the same period in 2010. Several indicators showed high growth: Internet increased 34.6%, datacom increased 19.6%, media increased 29%, IT Services increased 28.3% and SMS increased 10.8%. "In accordance with our TIME business portfolio, the growth in data is significantly high, despite the slowed growth in voice, which is down about 5.4% (mobile and fixed). I think it's normal because people’s lifestyles are starting to switch from voice to data even to triple play, "Rinaldi explained further. In Q3-2011 Telkom spent a non-recurring cost of around Rp956 billion. Out of that amount, Rp629 billion was for the Early Retirement Program (ERP) involving 762 employees and was effective October 1, 2011 while the rest were other costs, such as BHP frequency. ERP and non-recurring costs made net profit for the 9 month 2011 decreased 6.
